While I concur in the result and in the reasoning, I am not quite in accord with the accuracy of the statement concerning this court's policy in a review of equity cases. In the concurring opinion in Stanley v. Stanley, 97 Utah 520, at page 529, 94 P.2d 465, an attempt was made to review the language used in many of the Utah cases concerning this court's duty and procedure in the review of equity cases *Page 372 
and then to fasten on some accurate expression of that duty and procedure. The language in that concurring opinion has been quoted with approval by this court in at least one case. I do not think we review the findings of the lower court in the sense that when we read the record we make the findings the focal point of our inquiry as to whether or not they are supported by the evidence. The mental processes of a judge looking over a record to determine from it his conclusions differ from those which take place where he has the findings in mind and is reading the record with a view of critically determining whether the evidence preponderates for or against the findings.
In Stanley v. Stanley, 97 Utah 520, 94 P.2d 465, this writer stated that:
"Our duty is to make an independent examination of the record. If after that we find (1) the preponderance of the evidence supports the trial court's findings of fact, or (2) if there is doubt in our minds as to where the preponderance lies, or (3) we think the evidence as revealed by the record may slightly preponderate against its conclusions but such preponderance may well be offset in favor of his conclusions by having seen the witnesses and been able to judge by their demeanor as to their credibility, then we will not reverse. The expressions that there must be a `clear' or `fair' preponderance of the evidence against the findings of the trial judge, seek to allow for his advantaged position in having seen the behavior of the witnesses on the stand."
It is because an examination of the record in this case meets that test that I concur.